PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/900,020
Filing Date: 20 Feb 2018
Appellant(s): Koziol, Jeffrey, E.



__________________
Stanislav Torgovitsky
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 06/10/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
VI. Arguments
Claims 1-14, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stotler (US 2015/0133193) in view of Sirpal et al. (US 2012/0081317).
(1) Appellant submits the Examiner has failed to establish a prima facie obviousness rejection with respect to at least independent claims 1 and 8.
Examiner strongly disagrees with Appellant’s assertion, because Stotler teaches a portable dual displays with mimicking system, 
Sirpal el al is also disclose a portable display with two displays system (Figs. (6A, 6B); Fig.6F (104,108)) with a visual output (P1,P2) (LD1,LD2)..
Therefore, it would have been obvious for one skill in the art at the time of the invention to combine the dual display with visual output device of Sirpal et al’s with the dual display device of Stortler, because this will allow the user to easily view an image on Stotler’s display. 
The motivation to combine the two references clearly arrive at the Appellant’s claimed invention. 
Therefore, it would have been obvious to one skill in the art to combine the two references.
(2) On page 9, Appellant also argues regarding Sirpal’s disclosure indeed, whether or not Sirpal’s screens 104 and 108 can provide visual output, does not in any way explain how, or why one of ordinary skill in the art would have been motivated, to modify a thumb-sized touch pad of Stotler to include a display screen, let alone a dual display screen of Sirpal, in order to receive input from the user.

Stotler also teaches a portable dual display (100,120) with mimics system.
The reason one skill in the art would have been motivated, because:
First, they both art portable display and they both are in the same field of endeavor.
Second, taking the account of  the teaching of the reference would it be obvious to one skill in the art combine the reference.
Please note: The examiner is just taking the teachings of “visual output” of Sirpal’s combining with the “display device” of Stotler; in order to provide a viewable image on the display for the user.
Third, here are some of the Board decision for test to combining references. 
In re Bozek, 163 USPQ 545 (CCPA 1969)
Th~test for obviousness is not whether the features of one
reference may be bodily incorporated into the other to produce the
claimed subject matter but simply what the combination of
references makes obvious to one of ordinary skill in the pertinent
art.




 In re Mapelsden, 51 CCPA 1123, 329 F.2d 321, 141 USPQ 30
(19641. In ~~ Henley, 44 CCPA 701, 239 F.2d 3, 112 USPQ 56 (1956).
In re Richman, 165 USPQ 509 (CCPA 1970)
The question in a rejection for obviousness on a combination of
references is what the secondary reference would teach one skilled

substituted in the basic reference structure.

In re Van Beckum, 169 USPQ 47 (CCPA 1971)
We would note that it is well settled that the test of obviousness
is not whether the features of one reference can be bodily
incorporated into the structure of another and proper inquiry
should not be limited to the specific structure shown by the
references, but should be into the concepts fairly contained
therein, and the overriding question to be determin is whether
those concepts would suggest to one skilled in the art the
modifications called for by the claims.
Stortler: portable dual display with mimics
    PNG
    media_image2.png
    647
    613
    media_image2.png
    Greyscale


Sirpal et al:  portable dual display system, with visual output.

    PNG
    media_image3.png
    523
    497
    media_image3.png
    Greyscale


   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VAN N CHOW/Primary Examiner, Art Unit 2623                                                                                                                                                                                                        

Conferees:
/AMAREMENGISTU/Supervisory Patent Examiner, Art Unit 2623        

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624                                                                                                                                                                                                                                                                                                                                                                                                        
 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.